Title: John Quincy Adams to John Adams, 2 March 1794
From: Adams, John Quincy
To: Adams, John


          
            Dear Sir.
            Boston March 2. 1794.
          
          You will doubtless hear before this reaches you, the event of a Town-meeting which was called here lately for the purpose of helping forward Mr: Madison’s resolutions, and of intimidating our respresentatives who opposed them. After great [exertion] had been made to raise a Committee ready for every thing, [and the?] Committee had reported a number of resolves to answer [their purpo]ses, a very decided majority of a crowded town-meeting, voted to adjourn without day, and did not even hear a discussion of the resolves. The lurking serpent was perceived and avoided. The commercial part of the Town were almost unanimous, and the aversion to any measures which might be productive of War, appeared very decidedly to be the prevailing sentiment with the citizens of every description. The Jacobins were completely discomfited, and will have the mortification to find their intended poison, operate as an invigorating cordial.
          
          The arrival of the new Minister from France, and recall of Genet is another circumstance of mortification to the same party. They are not yet sure that Mr: Fauchet, will imitate his predecessor by connecting himself and his Country with a desperate Faction intent upon the ruin of our own Government, and while that remains an uncertainty they feel extremely fearful of losing their main support. I hope however that the new plenipoteniary, will pursue a different system, and that we shall still be permitted to remain at Peace.
          Our Supreme Court has been sitting about a fortnight. Without being overburthened with business, I have on my hand[s sufficie]nt to employ almost all my time, and to keep upon my mind, a continual anxiety, which unfits me for any thing else. This will be my excuse, for having so long neglected to write you.
          Since the contest between Americanus and Barneveld, the reputed author of the former, has treated me with an unusual degree of civility. He has even in one or two causes of considerable consequence, advised his client’s to engage me.— I know the Man, and shall have as little dependence upon his kindness, as I have fear of his resentment. I know he will never injure me, while I keep myself out of the reach of his malice.
          My mother I presume gives you constant information respecting the state of my Grandmother’s health. She has had a long illness, and still continues in a dangerous situation. At her age every disorder is alarming; we have hopes however that she will yet recover.— The rest of our friends, here, and at Quincy are well.
          The abandonment of Toulon by the fleet of England and Spain, and recapture of the place by the French republicans is our most recent European intelligence, and that is not yet fully authenticated. We have no late arrivals from Europe here, though I believe some are soon expected.
          I remain Dear Sir, your affectionate Son
          
            J. Q. Adams.
          
        